Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Oath/Declaration
	Oath/Declaration filed on 2/2/21 has been considered.
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QU et al. (U.S. Patent Publication No. 2019/0006195).
Referring to figures 1-17, QU et al. teaches a method of manufacturing an electronic 
device, the method comprising: 
receiving a panel (10/50); 
receiving a plurality of subpanels (20), each of the subpanels comprising a 
plurality of semiconductor dies (201); 
forming a hybrid panel (40/60) by, at least in part, mounting the subpanels to a top side of 
the panel (see figure 8); 
processing the hybrid panel, said processing comprising simultaneously performing a 
processing step on the subpanels of the hybrid panel (see paragraphs# 45-, figure 1B); and 
after said processing, removing the subpanels from the top side of the panel (50, see 
figure 15-17).
Regarding to claim 2, the subpanels are circular and the panel is rectangular (see figure 
2a).
Regarding to claim 3, the top side of the panel below and between the subpanels 
comprises a cut-out (see paragraph# 51).
Regarding to claim 4, wherein said simultaneously performing a processing step on the
 subpanels comprise simultaneously applying a material (40/80) to a top side of the subpanels
 ((20/201) and to the top side of the panel laterally between adjacent ones of the subpanels (see 
figure 15-17).
Regarding to claim 7, wherein said processing comprises forming a respective signal 
distribution structure for each of the semiconductor dies (see figures 15-17).
Regarding to claim 8, wherein during the forming of the signal distribution structures, a
 portion of metal material applied to form the signal distribution structures is applied laterally 
between the subpanels (see figures 15-17).
Regarding to claim 10, a method of manufacturing an electronic device, the method
 comprising: 
receiving a panel (10/50); 
receiving a plurality of subpanels (20), each of the subpanels comprising a plurality of 
semiconductor dies (201); 
forming a hybrid panel (40/60) by, at least in part, mounting the subpanels to a top side of 
the panel (see figure 8); 
processing the hybrid panel, said processing comprises forming a respective signal 
distribution structure for each of the semiconductor dies (see paragraphs# 45+, figure 8, 15-17);
 and 
after said processing, removing the subpanels from the top side of the panel (50, see 
figure 15-17).
Regarding to claim 16, wherein: said forming a respective signal distribution structure for 
each of the semiconductor dies comprises forming a conductive material (40); and said 
processing the hybrid panel comprises forming a portion of the conductive material on respective 
lateral surface of each of the subpanels (see figure 15-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the QU et al. (U.S. Patent Publication No. 2019/0006195) as applied to claims 1-4, 7-8, 10, 16 above in view of Chen et al. (U.S. Patent Publication No. 2020/0083189).
Referring to figures 1-17, QU et al. teaches a method of manufacturing an electronic 
device, the method comprising: 
receiving a panel (10/50); 
receiving a plurality of subpanels (20), each of the subpanels comprising a 
plurality of semiconductor dies (201); 
forming a hybrid panel (40/60) by, at least in part, mounting the subpanels to a top side of 
the panel (see figure 8); 
processing the hybrid panel, said processing comprising simultaneously performing a 
processing step on the subpanels of the hybrid panel (see paragraphs# 45-, figure 1B); and 
after said processing, removing the subpanels from the top side of the panel (50, see 
figure 15-17).
	However, the reference does not clearly teach the processing step comprises forming a conductive seed material and forming the conductive seed material on a respective lateral side of each of the subpanels.
	Chen et al. teaches the package structure comprises forming a conductive seed material and forming the conductive seed material on a respective lateral side of each of the subpanels (153/253/353/453, see figures 10-49, meeting claims 5-6).
	Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to form a conductive seed material in QU et al. as taught by Chen et al. because the process is known in the art to improve the adhesion between the layers.
Claims 9, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the QU et al. (U.S. Patent Publication No. 2019/0006195) as applied to claims 1-4, 7-8, 10, 16 above in view of Strothmann et al. (U.S. Patent Publication No. 2015/0243575).
Referring to figures 1-17, QU et al. teaches a method of manufacturing an electronic 
device, the method comprising: 
receiving a panel (10/50); 
receiving a plurality of subpanels (20), each of the subpanels comprising a 
plurality of semiconductor dies (201); 
forming a hybrid panel (40/60) by, at least in part, mounting the subpanels to a top side of 
the panel (see figure 8); 
processing the hybrid panel, said processing comprising simultaneously performing a 
processing step on the subpanels of the hybrid panel (see paragraphs# 45-, figure 1B); and 
after said processing, removing the subpanels from the top side of the panel (50, see 
figure 15-17).
However, the reference the reference does not clearly teach removing the subpanels from 
the panel comprises rotating and pulling each of the subpanels.
Strothmann et al. teaches removing the subpanels from the panel comprises rotating and 
pulling each of the subpanels (see paragraph# 57, figure 3c).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to remove the subpanels from the panel comprises rotating and pulling each of the subpanels in QU et al. as taught by Chen et al. because the process is known in the art to remove the subpanel from the panel.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the QU et al. (U.S. Patent Publication No. 2019/0006195) as applied to claims 10, 16 above in view of Lin et al. (U.S. Patent Publication No. 2012/0187568).
Referring to figures 1-17, QU et al. teaches a method of manufacturing an electronic 
device, the method comprising: 
receiving a panel (10/50); 
receiving a plurality of subpanels (20), each of the subpanels comprising a 
plurality of semiconductor dies (201); 
forming a hybrid panel (40/60) by, at least in part, mounting the subpanels to a top side of 
the panel (see figure 8); 
processing the hybrid panel, said processing comprising simultaneously performing a 
processing step on the subpanels of the hybrid panel (see paragraphs# 45-, figure 1B); and 
after said processing, removing the subpanels from the top side of the panel (50, see 
figure 15-17).
However, the reference does not clearly teach the hybrid panel comprises
 forming a sacrificial conductor pattern laterally between the respective die conductor patterns (in claim 11), the sacrificial conductor pattern is at least 25% identical to one or more of the respective die conductor patterns (in claim 12), the sacrificial conductor pattern has a top surface area that is within 25% of a top surface area of at least one of the die conductor patterns (in claim 13), wherein at least part of the sacrificial conductor pattern is on one of the subpanels (in claim 14), wherein at least part of the sacrificial conductor pattern is on the panel and laterally between adjacent ones of the subpanels (in claim 15).
Lin et al. teaches the hybrid panel (284/324) comprises forming a sacrificial conductor pattern laterally between the respective die conductor patterns (see figure 8n, meeting claim 11), wherein at least part of the sacrificial conductor pattern is on one of the subpanels (see figure 8n, meeting claim 14), wherein at least part of the sacrificial conductor pattern is on the panel and laterally between adjacent ones of the subpanels (see figure 8n, meeting claim 15).
It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the sacrificial conductor pattern within a top surface area of at least one of the die conductor patterns, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- the sacrificial conductor pattern within a top surface area of at least one of the die conductor patterns), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the sacrificial conductor pattern within a top surface area of at least one of the die conductor patterns) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to form sacrificial conductor pattern in QU et al. as taught by Lin et al. because the process is known to form uniform conductive layer in the semiconductor art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893